EXHIBIT 3.1 AMENDED AND RESTATED BY-LAWS1 OF2 COMPASS MINERALS INTERNATIONAL, INC.3 (Effective as of November 2, 20064February 6, 20095) ARTICLE I.6 OFFICES7 1.011.01.8Principal and Business Offices9. The corporation may have such principal and other business offices, either within or without the State of Delaware, as the Board of Directors may designate or as the business of the corporation may require from time to time. 1.021.02.10Registered Office11. The registered office of the corporation required by the General Corporation Law of the State of Delaware to be maintained in the State of Delaware may be, but need not be, identical with the principal office in the State of Delaware, and the address of the registered office may be changed from time to time by the Board of Directors or by the registered agent. The business office of the registered agent of the corporation shall be identical to such registered office. ARTICLE II.12 STOCKHOLDERS13 2.01. 142.0115Annual Meeting16. The annual meeting of the stockholders shall be held at such date and time as shall be fixed by resolution of the Board of Directors, for the purpose of electing directors and for the transaction of such other business as may come17properly be brought18 before the meeting. If the day fixed for the annual meeting shall be a legal holiday in the State of Delaware, such meeting shall be held on the next succeeding business day. 2.02.
